DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/868,889, filed January 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed March 12, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/868,889, which include: Amendments to the Specification pp.2-6, Amendments to the Claims pp.7-11, Amendments to the Drawings p.12 and Appendix (3 pages), and Remarks pp.13-17 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.13, examiner has acknowledged Claims 1-2, 7, 9, 11-13, and 15 have been amended, to include renumbering of Claim 15 as Claim 14. Examiner has acknowledged the original Claim 14 has been canceled. Claims 1-13 and 15 remain pending in the application. 
Regarding applicant’s Remarks on p.13, examiner has acknowledged applicant’s amendments to the Specification, Claims, and Drawings, and they have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 15, 2020. However, examiner has noted that the amended claim 13 has introduced a new specification informality, which is indicated in the sections indicated below.
Regarding applicant’s Remarks on p.14, examiner acknowledges applicant’s Amendments to the Claims have resolved the lack of antecedent issues in Claims 13 and 15, 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/868,889, which include: Remarks pp.13-17 (containing applicant’s arguments). 
Regarding applicant’s Remarks on pp.13-14 for Claims 5-10, 13, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, examiner acknowledges applicant’s arguments to Claims 5, 7, and 9 on pp. 13-14 and have considered them, and have found them to be persuasive. Based on the applicant’s arguments and corresponding citations to the specification, examiner acknowledges that the specification defines the “weight operation unit” in Claim 5, the “calculating unit” in Claim 7, the “spike magnitude determining unit” in Claim 9, and hence are no longer indefinite, and therefore, the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed December 15, 2020 for Claims 5, 7, and 9 are withdrawn. 
Claims 6, 8, and 10 were originally rejected by virtue of dependency to their respective parent Claims 5, 7, and 9, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed December 15, 2020 for Claims 6, 8, and 10 are also withdrawn. 
Regarding applicant’s Remarks on p.15 for Claims 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, examiner acknowledges applicant’s arguments to Claims 5-10 on p.15 and have considered them, and have found them to be persuasive. Based on the applicant’s arguments and corresponding citations to Figure 2 and Figure 6, and the fact that the written description rejections were based on the previous respective §112(b) rejections, examiner acknowledges that the written description is satisfied and therefore the respective 
Claims 6, 8, and 10 were originally rejected by virtue of dependency to their respective parent Claims 5, 7, and 9, and therefore the corresponding §112(a) rejections previously set forth in the Non-Final Office Action mailed December 15, 2020 for Claims 6, 8, and 10 are also withdrawn.
Applicant's arguments regarding examiner’s 35 U.S.C §102(a)(1) and 35 U.S.C §103 rejections have been fully considered but they are not persuasive. Hence the existing U.S.C. 35 §102(a)(1) rejections are still maintained, and the updated claim mappings according to the applicant’s amended claims are provided in the sections indicated below.
Regarding applicant’s Remarks on p.16:
“Regarding claim 1, the references of record do not disclose all the features of the claim. For example, the references do not disclose a post-synaptic neuron configured to generate an output spike signal using the results of applying respective weights to a plurality of input spike signals received during a plurality of time periods where the weight for each input spike signal is selected from a plurality of different weights according to which of the time periods each input spike signal was received in. Venkatraman does not disclose generating an output spike signal according to the results of applying the selected weights to the plurality of input spike signals, as recited in claim 1, much less applying reception-time-dependent weights to each of such a plurality of input spike signals.” Examiner has considered this argument but does not find the argument to be persuasive.
Venkatraman discloses a post-synaptic neuron configured to generate an output spike signal. Venkatraman Figure 1 shows a neural system with multiple levels of neurons (only showing levels i and i+1 of neurons, but not limited to these levels), with each neuron receiving a plurality of input spike signals and generating an output spike signal (see Venkatraman column 4, lines 22-27: “Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”). According to applicant’s specification paragraph [0018], “Each of the plurality of synaptic neurons … may have a substantially identical structure. However, the synaptic neurons may be called with different names according to locations at which the synaptic neurons are disposed or view in connection to other synaptic neurons. For example, a synaptic neuron configured to generate a spike signal and deliver the spike signal to another synaptic neuron may be called as a pre-synaptic neuron … For example, a neuron configured to receive the spike signal and generate a new spike signal may be called a post-synaptic neuron …” . In light of applicant’s definition, Venkatraman Figure 1 element 106 contains a plurality of post-synaptic neurons receiving a plurality of input spike signals, while Venkatraman Figure 1 element 102 contains a plurality of pre-synaptic neurons generating a plurality of output spike signals that serve as input spike signals to the post-synaptic neurons. Venkatraman Figure 1 element 104 contains a plurality of synaptic weight values (see Venkatraman column 4, lines 13-15: “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights             
                
                    
                        w
                    
                    
                        1
                    
                    
                        (
                        i
                        ,
                        j
                        +
                        1
                        )
                    
                
            
        ,...,             
                
                    
                        w
                    
                    
                        P
                    
                    
                        (
                        i
                        ,
                        j
                        +
                        1
                        )
                    
                
            
        ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”). Venkatraman also discloses in Figure 3 a plot of different synaptic strength/weight values S(t) over time (a plurality of time periods) based on the order of firing of pre-synaptic and post-synaptic spike signals, starting from a base reference time indicated by the leading edge of the post-synaptic spike signal (element 310). Venkatraman further discloses in Column 4, lines 38-53 that these synapse weight adjustments are based on Spike-Timing-Dependent Plasticity The adjustment of synapse weights of the synapse network 104 during the training process may be based on the Spike Timing-Dependent Plasticity (STDP). FIG. 2 illustrates an example graph diagram 200 of a synaptic weight change as a function of relative timing of pre-synaptic and post-synaptic spikes in accordance with the STDP. If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200. This weight increase can be referred as a Long-Term Potentiation (LTP) of the synapse. It can be observed from the graph portion 202 that the amount of LTP may decrease roughly exponentially as a function of difference between pre-synaptic and post-synaptic spike times. The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200, causing a Long Term Depression (LTD) of the synapse.”. Starting from the base reference period, the order of firing of the pre-synaptic and post-synaptic spike signals will result in weight changes that would create different weights as time progresses, and hence these weights are considered reception-time-dependent weights. Venkatraman column 5, equations (1), (2), and (3) further establishes the relationship of the weight change             
                
                    
                        S
                    
                    ˙
                
            
         over time as a function of the change in activation             
                
                    
                        C
                    
                    ˙
                
            
         over time and a change in dopamine levels             
                
                    
                        D
                    
                    ˙
                
            
         over time (see Venkatraman column 5, lines 33-35: “Therefore, the change of synaptic strength may be given as:             
                
                    
                        S
                    
                    ˙
                
            
         =             
                C
            
         ∙             
                D
            
        .”), where the change in activation             
                
                    
                        C
                    
                    ˙
                
            
         is based on a decay time constant τc, a STDP function based on the spike interval between the pre-/post- (or post-/pre-) synaptic spike firing, and the Dirac delta function calculated based on the elapsed time from the base reference time of the pre-/post- (or post-/pre-) synaptic spike firing to the current time (see Venkatraman column 5 lines 19-25: “A change of the variable C over time may be given by:             
                
                    
                        C
                    
                    ˙
                
                =
                -
                /
                
                    
                        τ
                    
                    
                        c
                    
                
                +
                S
                T
                D
                P
                
                    
                        ∆
                        t
                    
                
                ∙
                 
                δ
                (
                t
                -
                
                    
                        t
                    
                    
                        p
                        r
                        e
                        /
                        p
                        o
                        s
                        t
                    
                
                )
            
        , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”), which indicates that as time elapses, the weight changes are dependent on the time distance from the base reference time period, the LTP/LTD STDP function (shown in Venkatraman Figure 2), and a decaying time constant. According to the STDP function shown in Figure 2, there are values of ∆t that would result a negative             
                
                    
                        C
                    
                    ˙
                
            
         that would also affect             
                
                    
                        S
                    
                    ˙
                
            
         to become negative (refer to element 204). Venkatraman column 6 lines 56-59 further notes that weight changes are applied with the equation             
                
                    
                        S
                    
                    
                        i
                    
                    
                        '
                    
                
                =
                
                    
                        S
                    
                    
                        i
                    
                    
                        '
                    
                
                +
                ∆
                w
            
        , with ∆w representing a change in weight, thus allowing for a smaller second weight when compared to a first weight. Hence, one of ordinary skill in the art will collectively interpret Venkatraman Figures 1, 2, and 3, and the equations (1), (2), and (3) and from column 6 lines 56-59 to understand that over a plurality of time periods, post-synaptic neurons will receive a plurality of input spike signals generated by pre-synaptic neurons, and generate first, second, etc., output spike signals, with the changes in synaptic weights selected and applied accordingly (resulting in different weight values) based on the corresponding time period in which the input spike signals were received (with each later time period farther away from the reference time period), as dictated by Venkatraman equations (2) and (3) (“a post-synaptic neuron configured to generate an output spike signal using the results of applying respective weights to a plurality of input spike signals received during a plurality of time periods where the weight for each input spike signal is selected from a plurality of different weights according to which of the time periods each input spike signal was received in”). Since Venkatraman shows that weight changes are a function of elapsed time and time decay, it follows that as time progresses, the weight values applied within a particular neural network layer to the plurality of input spike signals will also undergo adjustments to reflect generating an output spike signal according to the results of applying the selected weights to the plurality of input spike signals … applying reception-time-dependent weights to each of such a plurality of input spike signals”).  
Regarding applicant’s Remarks on p.17:
“A search of the other references found no teaching or suggestion that would remedy the deficiencies of Venkatraman.” However, no additional reasons were provided for consideration other than those already addressed in the above paragraphs, and hence this argument is not persuasive.
Regarding applicant’s Remarks on p.17:
“Claims 2-10 depend from allowable claim 1 and are allowable for at least that reason.” However, no additional reasons were provided for consideration other than those already addressed in the above paragraphs, and hence this argument is not persuasive. 
Regarding applicant’s Remarks on p.17:
“Claim 11 recites features similar to the features discussed in the traversal for claim 1, and is allowable for reasons similar to the reasons presented in that traversal.” However, no additional reasons were provided for consideration other than those already addressed in the above paragraphs, and hence this argument is not persuasive.
Regarding applicant’s Remarks on p.17:
Claims 12, 13, and 15 depend from allowable claim 11 and are allowable for at least that reason.” However, no additional reasons were provided for consideration other than those already addressed in the above paragraphs, and hence this argument is not persuasive.
It is noted that applicant’s Remarks on p.16 mention traversal for rejection for Claim 4 under U.S.C. 35 §103:
“Claims 1-3, 5, and 11-13 were rejected under 35 U.S.C. §102(a)(1) as anticipated by US Pat. 8,606,732 to Venkatraman et al. (Venkatraman). Claim 4 was rejected under 35 U.S.C. §103 as unpatentable over Venkatraman, in view of ("An introduction to neural networks" by Gurney (Gurney). Claims 6-10 and 15 were rejected under § 103 as unpatentable over Venkatraman and Gurney in view of US Pub. 2016/0342893 to Ross et al. (Ross). Applicants respectfully traverse the rejections.” 
However, no additional reasons were provided for consideration other than those already addressed in the above paragraphs, and hence this argument is not persuasive. The existing U.S.C. 35 §103 rejections are still maintained, and the updated claim mappings according to the applicant’s amended claims are provided in the sections indicated below.

Claim Objections
The amended claims are objected to because of the following informality: amended Claim 13, remove the duplicate “plurality of” phrases in the following claim limitations:
(Currently amended) The method of claim 12, wherein applying each of the plurality of received input spike signals a respective weight comprises: 
applying a first weight to input spike signals received in a first time period after the reference time period from among the plurality of received input spike signals; and 
applying a second weight smaller than the first weight to input spike signals received in a second time period after the first time period from among the plurality of received input spike signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al., U.S. Patent 8,606,732 [henceforth referred as Venkatraman].
Regarding amended Claim 1, Venkatraman teaches
(Currently amended) An artificial neural network device comprising: 
pre-synaptic neurons configured to generate a plurality of input spike signals ([Figure 1, element 102– a plurality of pre-synaptic neurons generating a plurality of input signals]); and 
a post-synaptic neuron configured to_ 
generate a first output spike signal during a reference time period ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1) (“generate a first output spike signal”).] [Column 4, lines 22-27: “Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“during a reference time period”).]), 
receive, after the reference time period, the plurality of input spike signals ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals (“receive … the plurality of input spike signals”) and generating an output signal Y1(i+1)] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time (“after the reference time period”) will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“after the reference time period, … during a plurality of time periods … ”).]), 
select, for each input spike signal according to which of the plurality of time periods the input spike signal was received in, a weight from among a plurality of weights respectively corresponding to the plurality of time periods, wherein each weight in the plurality of weights is different from each other weight in the plurality of weights ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“for each input spike signal according to which of the plurality of time periods the input spike signal was received in”).] [Column 4, lines 13-21: “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“select…a weight from among a plurality of weights respectively corresponding to the plurality of time periods”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“wherein each weight in the plurality of weights is different from each other weight in the plurality of weights”) (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”).]), 
apply to each input spikesignal the respective selected weight ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with w1(i,i+1) during a time period t.] [Column 4, lines 13-21: “apply to each input spike signal the respective selected weight” (“The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”)]), and 
generate [[the]] a second output spike signal according to the results of applying the selected weights to ([Column 4, lines 13-21: “according to the results of applying the selected weights to the plurality of input spike signals” (“The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Column 4, lines 22-27: generate a second output spike signal”) (“Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”).]). 
Regarding amended Claim 2, Venkatraman teaches 
(Currently amended) The artificial neural network device of claim 1, 
wherein a first weight is applied to input spike signals received from among the plurality of input spike signals in a first time period after the reference time period ([Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“a first time period after a reference time period”).] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t (“wherein a first weight is applied to input spike signals received from among the plurality of received input spike signals …”).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1) (“… received in a first time period after the reference time period”)]), and 
wherein a second weight is applied to input spike signals received from among the plurality of input spike signals in a second time period after the reference time period, the second weight being different from the first weight ([Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”).] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“the second weight being different from the first weight”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t (“wherein a second weight is applied to input spike signals received from among the plurality of received input spike signals in a second time period …”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time t1, t2, etc., with later time periods farther away from the base reference time period) (“ … a second time period after the reference time period …”).]).
Regarding Claim 3, Venkatraman teaches 
The artificial neural network device of claim 2, wherein 
the first weight is larger than the second weight ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”); for the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc.] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“the first weight is larger than the second weight”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).]).
Regarding Claim 5, Venkatraman teaches 
The artificial neural network device of claim 2, wherein the post-synaptic neuron comprises:25 
a weight operation unit configured to:18 
apply the first weight to the input spike signals received from among the plurality of input spike signals in the first time period ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“the first time period”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”); for the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc. (‘the first weight”).] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons (“a weight operation unit configured to: … apply the first weight to the input spike signals received from among the plurality of input spike signals in the first time period”).] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods.]); and 
apply the second weight to the input spike signals received from among the plurality of input spike signals in the second time period ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time the second time period”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”); for the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc. (“the second weight”)] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons (“a weight operation unit configured to: … apply the second weight to the input spike signals received from among the plurality of input spike signals in the second time period”).] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).]).
Regarding amended Claim 11, Venkatraman teaches 
 The artificial neural network device of claim [[1]]2, wherein when the first time period is closer to the reference time period than the second time period is, the first weight is larger than the second weight ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“wherein when the first time period is closer to the reference time period than the second time period is”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”); for the case where a post-synaptic neuron fires before a pre-synaptic neuron, an initial weight w1 during a time period tref will trigger generation of an updated smaller first weight w’1 during an adjacent first time period t1, which will trigger generation of an updated smaller second weight w’’1 during an adjacent second time period t2, etc.] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“the first weight is larger than the second weight”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).])
.
Regarding amended Claim 12, Venkatraman teaches 
(Currently amended) A method of operation of an artificial neural network, the artificial neural network comprising a synaptic neuron configured to generate an output spike signal on a basis of a plurality of input spike signals input for each of a plurality of time periods, the operation method comprising: 
generating a first output spike signal during a reference time period (This limitation is similar in scope with the corresponding claim limitation from Claim 1, and hence is rejected under similar rationale.);
receiving a plurality of input spike signals during a plurality of time periods, the plurality of time periods occurring after the reference time period, ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals (“receiving a plurality of input spike signals”) and generating an output signal Y1(i+1)] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time (“after the reference time period”) will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“during a plurality of time periods, the plurality of time periods occurring after the reference time period”).]); and 
determining a plurality of weights respective corresponding to the plurality of time periods, each weight in the plurality of weights being different from each other weight in the plurality of weights ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“plurality of time periods”).] [Column 4, lines 13-21: “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“determining a plurality of weights respective corresponding to the plurality of time periods”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“each weight in the plurality of weights being different from each other weight in the plurality of weights”) (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”).]);
applying each of the plurality of received input spike signals a respective weight selected from the plurality of weights according to which of  each of the plurality of received input spike signals was received in ([Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-t1, t2, etc., with later time periods farther away from the base reference time period) (“the plurality of time periods each of a plurality of received input spike signals was received in”).] [Column 4, lines 13-21: “applying … a respective weight” (“The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”)] [Column 4, lines 13-21: “The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”) (“selected from the plurality of weights according to which of the plurality of time periods…”).] [Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“selected from the plurality of weights according to which of the plurality of time periods each of the plurality of input spike signals was received in”) (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”).]); and
generating [[the]]a second output spike signal on a basis of results of applying the respective weights to each of the plurality of received input spike signals ([Column 4, lines 13-21: “on a basis of results of applying the respective weights to each of the plurality of received input spike signals” (“The transfer of spikes from one level of neurons to another may be achieved through the network of synaptic connections (or simply “synapses') 104, as illustrated in FIG. 1. The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ,...,                         
                            
                                
                                    w
                                
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    +
                                    1
                                    )
                                
                            
                        
                    ) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106.”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Column 4, lines 22-27: (“generating a second output spike signal”) (“Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG.1).”).])..
Regarding amended Claim 13, Venkatraman teaches 
The method of claim 12, wherein the applying to each of the plurality of received input spike signals a respective weight comprises: 
applying a first weight to input spike signals received in a first time period after the reference time period from among the plurality of received input spike signals ([Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate pre- and post-synaptic spikes “during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“a first time period after a reference time period”).] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t (“applying a first weight to input spike signals … from among the plurality of received input spike signals”).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1) (“… received in a first time period after the reference time period …”)]); and15 
applying a second weight smaller than the first weight to input spike signals received in a second time period after the first time period from among the plurality of received input spike signals ([Figure 2, elements 202 and 204; Column 4, lines 38-53– based on order of firing of output signals, weight changes will be applied, resulting in different weights during a plurality of time periods (“If a pre-synaptic neuron fires before a post-synaptic neuron, then a corresponding synaptic weight may be increased, as illustrated in a portion 202 of the graph 200…The reverse order of firing may reduce the synaptic weight, as illustrated in a portion 204 of the graph 200...”).] [Column 5 lines 19-25: “A change of the variable C over time may be given by:                         
                            
                                
                                    C
                                
                                ˙
                            
                            =
                            -
                            /
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            S
                            T
                            D
                            P
                            
                                
                                    ∆
                                    t
                                
                            
                            ∙
                             
                            δ
                            (
                            t
                            -
                            
                                
                                    t
                                
                                
                                    p
                                    r
                                    e
                                    /
                                    p
                                    o
                                    s
                                    t
                                
                            
                            )
                        
                    , where τc is the decay time constant, and δ(t) is the Dirac delta functions. Firings of pre- and post-synaptic neurons 302-304 occurring at times tpre/post, respectively, may change the variable C by the amount STDP(∆t) depicted in Fig. 2, where ∆t = tpost-tpre is the inter-spike interval.”] [Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods (“a second weight smaller than the first weight”) (“Each time a pre-post spiking event occurs which may lead to a change in the weight of                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     may be updated with the new weight (                        
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                            +
                            ∆
                            w
                        
                    )…”).] [Figure 1, element 106– a post-synaptic neuron receiving a plurality of input signals and generating an output signal Y1(i+1)] [Figure 1, element 104– a plurality of input signals received at a post-synaptic neuron with weight w1(i,i+1) during a time period t (“applying a second weight … to input spike signals received in a second time period … from among the plurality of received input spike signals”).] [Figure 3, elements 308 and 310– determining a time period t by examining the leading edge of the second output spike signal; training a neural network over time will generate t1, t2, etc., with later time periods farther away from the base reference time period) (“… a second time period after the first time period …”).]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. U.S. Patent 8,606,732 [henceforth referred to as Venkatraman]; in view of Gurney, Chapters 2 and 8 [henceforth referred to as Gurney].  
Regarding Claim 4, Venkatraman teaches as applied to Claim 2 
The artificial neural network device according to claim 2.
Venkatraman also teaches 
wherein a first weight has a positive value ([Figure 4, element 402– repeated firings of pre-synaptic neurons before post-synaptic neurons through multiple neural network trainings over time yield updated first and second weights, the first weight having a positive value.]) and 
a second weight ([Figure 4, element 402– repeated firings of pre-synaptic neurons before post-synaptic neurons through multiple neural network trainings over time yield updated first and second weights.]).  
However, Venkatraman does not teach that a 
…weight has a negative value.
Gurney teaches in Chapter 2.2 that a weight can have a negative value ([“In line with the remarks of the previous chapter, the modulatory effect of each synapse is encapsulated by simply multiplying the incoming signal with a weight value, where excitatory and inhibitory actions are modelled using positive and negative values respectively”]). Gurney teaches that in general, weights can have positive or negative values, and Gurney further teaches in Chapter 8.3.1 and 8.3.2 one application of applying excitatory and inhibitory actions is to develop topographic maps, which can be used to model the visual cortex of a human or animal brain in detecting patches of light (retinotopic maps).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the second weight value of Venkatraman and update it with a negative weight value as taught by Gurney to model inhibitory actions.  The motivation to combine is indicated by Gurney, as both excitatory and inhibitory actions are required to .
Claims 6-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., U.S. Patent 8,606,732 [henceforth referred to as Venkatraman]; in view of Ross et al., US PGPUB 2016/0342893; [henceforth referred to as Ross].  
Regarding Claim 6, Venkatraman teaches as applied to Claim 5 
The artificial neural network device of claim 5.
Venkatraman also teaches wherein the weight operation unit comprises: 
first and second [memory array] configured to respectively store the first and second weights ([Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.]).
However, Venkatraman does not teach 
wherein the weight operation unit comprises:
…shift registers configured to respectively store…weights…;
a multiplier configured to multiply the input spike signals received in the first time period by the first weight, and to multiply the input spike signals received in the second time period by the second weight; 
an adder configured to add multiplication results of the multiplier; and 
a register configured to store an addition result of the adder. 
Ross teaches 
wherein the weight operation unit comprises:
…shift registers configured to respectively store…weights ([paragraphs [0052] and [0053]– shift weight values involves a control register generating a control signal to determine whether to shift the contents of a register in one systolic cell to another register in a different systolic cell (“The cell can also shift the weight input and the activation input to adjacent cells for processing. In some implementations, the cell also includes a control register…The control register can store a control signal that determines whether the cell should shift either the weight input or the activation input to adjacent cells.”).]);
a multiplier configured to multiply the input spike signals received in the first time period by the first weight, and to multiply the input spike signals received in the second time period by the second weight ([paragraph [0049]– multiplication circuitry multiplies the weight with one of the received input among a plurality of received inputs. (“Multiplication circuitry 508 can be used to multiply the weight input from the weight register 502 with the activation input from the activation register 506.  The multiplication circuitry 508 can output the product to summation circuitry 510.”).]); 
an adder configured to add multiplication results of the multiplier ([paragraph [0050]– summation circuitry adds each multiplication result between weight and each input among the plurality of received inputs (“The summation circuitry can sum the product and the accumulated value from the sum in register 504 to generate a new accumulated value. The summation circuitry 510 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can then be used as an operand for a summation in the bottom adjacent cell.”).]); and 
a register configured to store an addition result of the adder ([paragraphs [0049] and [0050]– sum in register stores an accumulated value generated after the multiplication and summation operations (“The cell can also include a sum in register 504. The sum in register 504 can store an accumulated value from the top adjacent cell…The summation circuitry can sum the product and the accumulated value from the sum in register 504 to generate a new accumulated value. The summation circuitry 510 can then send the new accumulated value to another sum in register located in a bottom adjacent cell. The new accumulated value can then be used as an operand for a summation in the bottom adjacent cell.”).]).

The motivations to combine are indicated in Ross, where rotating (“shifting”) input and weight values creates a pipeline that more efficiently utilizes the neural network during each clock cycle, and a convolutional neural network layer with an associated set of kernels mapped to specialized matrix computation hardware allows for the parallelization of neural network calculations, including those calculations involving neural network inferences (of which include common human and animal brain plasticity functions such as identifying image contours, shapes, colors), all of which improves the overall performance in a neural network.
Regarding Claim 7, Venkatraman in view of Ross as applied to Claim 6 teaches 
(Currently amended) The artificial neural network device of claim 6.
Venkatraman also teaches 
further comprising: 
an accumulator configured to accumulate the input spike signals received during the  plurality of time periods ([Figure 1, element 104– a plurality of input signals (“input spike signals”) received at a post-synaptic neuron with weight w1(i,i+1) during a time period t.] [Figure 3, elements 308 and 310– determining a time period t by examining the during a plurality of time periods” and delineate time into a series of contiguous time periods (i.e., a reference time period, time periods t1, t2, etc., with later time periods farther away from the base reference time period) (“input spike signals received during the plurality of time periods”).] [Figure 1, elements 102 and 108; column 4, lines 4-12– a neuron may receive an input signal, which is accumulated on the neuron membrane (the “accumulator”) to charge a membrane potential, and to fire when it reaches a threshold value (“an accumulator configured to accumulate the input spike signals received during the plurality of time periods”) (“As illustrated in FIG. 1, each neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG.1). The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).”).]); 
a spike signal generating unit configured to generate the output spike signal 20according to whether an accumulation result by the accumulator exceeds a threshold value ([Figure 1, elements 102 and 108; Column 4, lines 4-12– each neuron within element 102 functions as a “spike signal generating unit”, as it receives an input signal, which is accumulated on the neuron membrane (“the accumulator”) to charge a membrane potential (“As illustrated in FIG. 1, each neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG.1). The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).”).]); and 
a calculating unit configured to calculate the first weight and the second weight according to whether the output spike signal is generated ([Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.] [Column 6, line 53-column 7, line 18; Column 7, line 54-column 8, line 16– weight calculation and updates are triggered by detecting the output spike firings from pre-synaptic and post-synaptic neurons across time periods.]).
Regarding Claim 8, Venkatraman in view of Ross as applied to Claim 7 teaches 
The artificial neural network device of claim 7.
Venkatraman also teaches further comprising:19 
a weight storage unit configured to store the first weight and the second weight and to provide the stored weights to the weight operation unit ([Column 2, lines 6-22; Venkatraman claims 1 and 9– an apparatus that applies and updates weights stored in memory based on detection of output spike firings from pre-synaptic and post-synaptic neurons.]).
Regarding amended Claim 9, Venkatraman in view of Ross as applied to Claim 7 teaches 
(Currently amended) The artificial neural network device of claim 7.
Venkatraman also teaches 
wherein the spike signal 5generating unit comprises: 
a spike timing determining unit configured to determine whether to generate the output spike signal on a basis of the accumulation result by the  accumulator ([Figure 1, elements 102 and 108; column 4, lines 4-12– each neuron within element 102 functions as a “spike timing determining unit”, as it receives an input signal, which is accumulated on the neuron membrane (the “accumulator”) to charge a membrane potential (“As illustrated in FIG. 1, each neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG.1). The signal 108 may represent an This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).”).]); 
a spike magnitude determining unit configured to determine a magnitude of the output spike signal ([Figure 1, element 104 and column 4, lines 16-26– element 104 functions a “spike magnitude determining unit”, with the weights w1(i,j+1),..., wP(i,j+1) being used as scaling factors to the input signals of each neuron in element 106 (“The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights w1(i,j+1),..., wP(i,j+1)) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106. Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal.”).]); and10 
a pulse generator configured to generate the output spike signal on a basis of determination results of the spike timing determining unit and the spike magnitude determining unit ([Figure 1, element 104 and column 4, lines 16-26– each neuron within element 106 functions as a “pulse generator”, as each generates an output spike signal Y1(i+1)… YM(i+1) in response to processing a combination of the received weighted input spike signals from element 104 (“The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons, scale those signals according to adjustable synaptic weights w1(i,j+1),..., wP(i,j+1)) (where P is a total number of synaptic connections between the neurons of levels 102 and 106), and combine the scaled signals as an input signal of each neuron in the level 106. Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal.”).]).
Regarding Claim 10, Venkatraman in view of Ross as applied to Claim 9 teaches 
The artificial neural network device of claim 9, 
 
wherein the spike signal 15generating unit further comprises a threshold value storage unit configured to store the threshold value ([each neuron within element 102 functions as a “threshold value storage unit”, as it needs to store a threshold value to compare against the membrane potential (“As illustrated in FIG. 1, each neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG.1). The signal 108 may represent an input current of the level 102 neuron. This current may be accumulated on the neuron membrane to charge a membrane potential. When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106).”).]), 
wherein the threshold value is a pre-determined or a variable value ([Column 4, lines 32-35– the neuron membrane may be implemented as a capacitor that integrates an electrical current flowing through it (“The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor that integrates an electrical current flowing through it.”), where the capacitor can either be a fixed capacitor (storing a pre-determined amount of charge), or a “variable capacitor” (storing a variable amount of charge).]).
Regarding amended Claim 15, Venkatraman teaches 
(Currently amended) The method of claim 12, wherein the generating of the output spike signal 25comprises:21 
determining a generation timing of the output spike signal on a basis of whether the accumulated input spike signal exceeds [[the]]a threshold value (This limitation is similar in scope with Claims 7 and 9, and hence is rejected under similar rationale and motivations.); 
determining a magnitude of the output spike signal (This limitation is similar in scope with Claim 9, and hence is rejected under similar rationale and motivations.); and 
generating the output spike signal on a basis of the determined generation timing of 5the plurality of received input spike signals and the determined magnitude of the output spike signal (This limitation is similar in scope with Claim 9, and hence is rejected under similar rationale and motivations.).

Conclusion
Applicant’s amendment necessitated the new ground(s) or rejection present in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/
Supervisory Patent Examiner, Art Unit 2121